 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       KWESI MUHAMMAD,                                No. 2:18-cv-2775 AC P
12                       Plaintiff,
13            v.                                        ORDER
14       KATHERYN KESTERSON, et al.,
15                       Defendants.
16

17           Following removal of this prisoner civil rights case from state to federal court, documents

18   served on plaintiff at his last address of record were returned by the postal service. See ECF No.

19   2. Review of the Inmate Locator website operated by the California Department of Corrections

20   and Rehabilitation (CDCR) indicates that plaintiff has been transferred from Deuel Vocational

21   Institution to the Correctional Training Facility in Soledad.1

22           Accordingly, IT IS HEREBY ORDERED that the Clerk of Court shall:

23           1. Designate plaintiff’s current address on the docket; and

24   ////

25   ////

26

27   1
       See http://inmatelocator.cdcr.ca.gov/search.aspx. See also Fed. R. Evid. 201 (court may take
     judicial notice of facts that are capable of accurate determination by sources whose accuracy
28   cannot reasonably be questioned).
                                                         1
 1         2. Re-serve the returned documents to plaintiff at his current address.
 2   DATED: November 13, 2018
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
